Case 1:20-ap-01084-MT   Doc 1 Filed 10/09/20 Entered 10/09/20 16:52:10   Desc
                        Main Document     Page 1 of 5
Case 1:20-ap-01084-MT   Doc 1 Filed 10/09/20 Entered 10/09/20 16:52:10   Desc
                        Main Document     Page 2 of 5
Case 1:20-ap-01084-MT   Doc 1 Filed 10/09/20 Entered 10/09/20 16:52:10   Desc
                        Main Document     Page 3 of 5
Case 1:20-ap-01084-MT   Doc 1 Filed 10/09/20 Entered 10/09/20 16:52:10   Desc
                        Main Document     Page 4 of 5
Case 1:20-ap-01084-MT   Doc 1 Filed 10/09/20 Entered 10/09/20 16:52:10   Desc
                        Main Document     Page 5 of 5
